Title: From Thomas Jefferson to George Gilmer, 28 June 1793
From: Jefferson, Thomas
To: Gilmer, George



Dear Doctor
Philadelphia June 28. 1793

I give you sincere joy on the physical energies of which you have lately (or rather Mrs. Gilmer for you) produced such a living proof. I hope they will be repeated for years to come. Dumourier was known to be a scoundrel in grain. I mentioned this from the beginning of his being placed at the head of the armies: but his victories at length silenced me. His apostasy has now proved that an unprincipled man, let his other fitnesses be what they will, ought never to be employed. It has proved too that the French army, as well as nation, can not be shaken in their republicanism. DuMourier’s popularity put it to as severe a proof as could be offered. Their steadiness to their principles ensures the issue of their revolution against every effort but by the way of famine. Should that take place the effect would be incalculable, because our machine, unsupported by food, is no longer under the controul of reason. This crisis however is now nearly over as their harvest is by this time beginning. As far as the last accounts come down, they were retiring to within their own limits, where their assignats would do for money (except at Mentz). England too is issuing her paper, not founded, like the assignats, on land, but on pawns of thread, ribbons, buckles &c. They will soon learn the science of depreciation, and their whole paper system  vanish into the nothing on which it is bottomed. My affectionate respects to Mrs. Gilmer & am Dear Doctor Your’s sincerely

Th: Jefferson

